387 U.S. 96
87 S. Ct. 1505
18 L. Ed. 2d 586
W. Willard WIRTZ, Secretary of Laborv.
LOCAL UNIONS NOS. 9, 9-A, & 9-B, INTERNATIONAL UNION OF  OPERATING ENGINEERS.
No. 1116.
Supreme Court of the United States
May 15, 1967

Solicitor General Marshall, Assistant Attorney General Sanders, Nathan Lewin, Alan S. Rosenthal, Robert C. McDiarmid, Charles Donahue, Edward D. Friedman and James R. Beaird, for petitioner.
J. Albert Woll, for respondents.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Tenth Circuit.
PER CURIAM.


1
Upon the joint suggestion of the parties and an independent examination of the case, the petition for a writ of certiorari is granted, the judgments are vacated and the case is remanded with directions to dismiss the complaint as moot.